Citation Nr: 1316975	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  07-08 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1968 to June 197 0.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In February 2011 and April 2012, the Board remanded the claim on appeal for further development.  The case has been returned to the Board for further appellate action, but the Veteran must be provided with the additional Board hearing he requests before his claim can be properly adjudicated on appeal.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

In March 2010, the Veteran testified at a hearing before a VLJ who is no longer employed by the Board.  Accordingly, in March 2013, when this case was returned to the Board following the February 2011 and April 2011 remand orders, the Board sent a letter informing the Veteran of the opportunity to testify at another Board hearing before a VLJ who would participate in the decision on his appeal.  See 
38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. §§ 20.707, 20.717 (2012).   The Veteran selected the option on the response form showing that he wished to testify at another hearing before a VLJ at his local regional office.  His response was received in April 2013.  Consequently, his file must be transferred to the RO in Oakland, California, so he may be scheduled for a hearing before a member of the Board at that location.




Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a hearing before a Veterans Law Judge at the RO in Oakland, California, at the earliest opportunity.  The Veteran, and his representative, must be notified of the date, time, and location of this hearing.  Associate a copy of the hearing notification letter in the claims file.  If the Veteran later withdraws his hearing request or fails without good cause to report for the hearing on the date scheduled, document this in the claims file.

2.  Once the Veteran has been afforded the requested hearing, or in the event that he withdraws his hearing request or fails to appear, return the appeal to the Board for further appellate consideration if the full benefit sought is not granted by the RO.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


